UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 21, 2010 1st Source Corporation (Exact name of registrant as specified in its charter) Indiana 0-6233 35-1068133 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 100 North Michigan Street, South Bend, Indiana46601 (Address of principal executive offices) (Zip Code) 574-235-2000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On January 21, 2010, 1st Source Corporation issued a press release that announced its fourth quarter earnings for 2009.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. ITEM 9.01Financial Statements and Exhibits Exhibit 99.1:Press release dated January 21, 2010, with respect to 1st Source Corporation’s financial results for the fourth quarter ended December 31, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st SOURCE CORPORATION (Registrant) Date:January 21, 2010 /s/CHRISTOPHER J. MURPHY III Christopher J. Murphy III Chairman of the Board, President and CEO Date:January 21, 2010 /s/LARRY E. LENTYCH Larry E. Lentych Treasurer and Chief Financial Officer Principal Accounting Officer
